Title: To Thomas Jefferson from Lanchon Frères & Cie., 4 July 1787
From: Lanchon Frères & Cie.
To: Jefferson, Thomas


L’Orient, 4 July 1787. Enclose a letter for TJ brought from Charlestown, S.C., by Capt. Jacobs of the Union. They and Richard Harrison of Alexandria were sorry to have missed TJ when he was in L’Orient; offer their services for themselves and their house at Le Havre, “Mangon La Forest & Compy‥‥ in receiving or Conveying packetts or any thing you may think proper from or to America.”
